J-A27024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 TRUST OF SOL E. HARRISON AND             :    IN THE SUPERIOR COURT OF
 SYDRIA HARRISON, SETTLORS,               :         PENNSYLVANIA
 UNDER DEED OF TRUST DATED                :
 APRIL 29, 1995                           :
                                          :
                                          :
                                          :
 APPEAL OF: THEODORE HARRISON             :    No. 635 EDA 2021

               Appeal from the Order Entered March 4, 2021
       In the Court of Common Pleas of Bucks County Orphans’ Court
                         at No(s): No. 2019-0285


BEFORE:     PANELLA, P.J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                       FILED JANUARY 4, 2022

      Theodore Harrison (Father) appeals from the order entered in the Bucks

County Court of Common Pleas, Orphans’ Court, granting in part and denying

in part the petition of his son, Michael E. Harrison (Son), to compel accounting

of the Irrevocable Trust for Michael E. Harrison, dated April 29, 1995 (the

Trust). Pertinently, the trial court directed Father, as trustee of the Trust, to

distribute one-third of the Trust’s principal to Son, the sole beneficiary, as

permitted under the terms of the Trust. On appeal, Father avers the trial

court erred in: (1) not permitting discovery to be completed prior to holding

a hearing and ruling on the ultimate issues; (2) misapplying Florida law in

finding he acted outside his discretion as trustee; and (3) sustaining objections

Son’s counsel made during Father’s cross-examination of Son. We affirm.
J-A27024-21


                          I. Facts & Procedural History

       On April 29, 1995, Son’s paternal grandparents, Sol E. and Sydria

Harrison (Grandparents) created the Trust, naming Son the sole beneficiary

and Father the sole trustee.1 Grandparents funded the Trust with $20,000

and Father has contributed $50,000. The Trust principal is now approximately

$540,000. Pursuant to the terms of the Trust, the instrument is governed by

Florida law. Father is an otolaryngologist, or head and neck surgeon. N.T.,

1/26/21, at 89. He has used Trust funds to pay toward Son’s college tuition

and travel expenses, as permitted under the Trust terms.           Trial Ct. Op.,

5/11/21, at 2.2

       The Trust provides that upon reaching age 30, Son “shall have the right

to withdraw up to one-third of the principal . . . at any time or from time to

time.” Irrevocable Trust for Michael E. Harrison, 4/29/95 (Trust), at 3. The

Trust further provides that Son may withdraw “the entire balance . . . at any

time after attaining the age of 35.” Id. In 2017, when Son was 30 years old,

he requested a distribution of one third of the Trust principal.

       However, Father refused, citing the following clause in the Trust:

           Any property distributable to a beneficiary who is under a
       disability may be retained by our Trustee and may be invested
____________________________________________


1 Son was 33 years old at the time of the January 26, 2021, evidentiary
hearing.

2The trial court filed two largely overlapping opinions, on March 4 and 11,
2021. This memorandum refers to both.


                                           -2-
J-A27024-21


       and applied (together with any income earned by it) from time to
       time for the beneficiary’s benefit in any way which our Trustee
       may deem appropriate.

                                       *       *   *

            For the purposes of this Section a beneficiary shall be
       considered to be under a disability while under the age of
       twenty-one (21) years or at any time when such beneficiary
       shall in the opinion of our Trustee be unable by reason of
       illness or other condition to properly manage his or her
       affairs.

Trust at 4 (emphases added). Father believed Son suffered from attention

deficit hyperactivity disorder (ADHD) and marijuana use, which affected his

ability to manage his affairs. Father also averred Son was in the business of

dealing marijuana.

       On June 17, 2019, Son, then aged 31, filed the underlying “Petition to

Compel Accounting of Trust, Compel Removal of Trustee, and Authorize

Petitioner to Withdraw Pursuant to the Trust.”3 Son averred, generally: (1)

he did not know of the existence of the Trust until a representative at “Janney



____________________________________________


3 In July of 2019, Son also filed suit against Father in federal court in the
Eastern District of Pennsylvania, likewise seeking the distribution of one third
of the Trust principal. Son’s federal suit included claims of breach of fiduciary
duty, fraud, conspiracy, gross negligence, intentional infliction of emotional
distress, and violations of the Racketeer Influenced and Corrupt Organizations
Act (RICO).

     Father has included in his brief a copy of the district court’s July 15,
2021, opinion, which indicates that court granted Father’s motion for summary
judgment. See Harrison v. Harrison, 2021 WL 3022416 (E.D. Pa. July 15,
2021), at *23 (Father’s Brief, unnumbered attachment).


                                           -3-
J-A27024-21


Montgomery Scott” informed him, in April of 2017, when Son contacted them

with tax questions; and (2) Father has fraudulently attempted to transfer or

embezzle Trust funds. Son requested: (1) an accounting of the Trust; (2)

distribution of one third of the Trust’s principal; and (3) removal of Father as

Trustee.

      In September of 2020, Father filed a motion to compel discovery. On

October 6th, the date for a scheduled hearing, the trial court instead

conducted an off-the-record conference. Trial Ct. Op., 5/11/21, at 1. At the

court’s suggestion, and “in an attempt to move the case forward, the parties

agreed to [first focus on Son’s] request for an accounting of the trust and a

one-third distribution[,] with the issue of removal [of Father as trustee] to be

addressed at a later time.”    Id. at 1-2.   The court directed the parties to

submit briefs and appointed a Master to oversee discovery. After additional

off-the-record conferences, Father served interrogatories on Son on December

28, 2020, but did not receive a response prior to a January 26, 2021

evidentiary hearing. See Father’s Brief at 20,

      At the evidentiary hearing, Father testified to the following: Son had

known about the Trust for years. As a surgeon, Father purported to have

particularized knowledge and explained that Son was diagnosed with ADHD

as a child and has struggled with that condition for years. Son was a frequent

user of marijuana, and he had grown the drug in the family’s backyard. Son

had admitted to an incident, in college, where he was held at gunpoint while


                                     -4-
J-A27024-21


buying drugs.      Father accused Son of dealing drugs and stealing Father’s

prescription pad to obtain prescription drugs to sell. Father believed these

conditions were ongoing and prevented Son from properly managing his

affairs. Furthermore, Father contended Son is perpetually unemployed.

        Son, in turn, testified to the following. He lives independently in Long

Island, New York, with his girlfriend, is employed as a dog walker, and also

helps his girlfriend with her interior design business. Son insisted that he has

never sold drugs, and further stated that Father cannot evaluate whether he

can handle his own affairs because he and Father have been estranged since

2017.

        On March 4, 2021, the trial court entered the underlying order, denying

in part and granting in part Son’s petition. The court found Son knew of the

Trust as early as 2006, and thus could have filed an action against Father

sooner. Trial Ct. Op., 3/4/11, at 6. Nevertheless, Father agreed to provide

an accounting of the Trust dating back to 2013. Id. Next, the court found

that Father, under Florida law, did not exercise his discretion in good faith in

withholding the one-third distribution.4         The court thus directed Father to

distribute a one-third share of the Trust principal to Son. Father filed a timely




____________________________________________


4The issue of Father’s removal as trustee remains outstanding. Trial Ct. Op.,
5/11/21, at 8 n.3.


                                           -5-
J-A27024-21


notice of appeal and subsequently filed a court-ordered Pa.R.A.P. 1925(b)

statement of errors complained of on appeal.

       At this juncture, we note that within a week of oral argument in this

appeal, Son filed a motion for leave to file a sur reply to Father’s reply brief.

Son wished to address a recently-executed affidavit from his brother (Father’s

other child).5 Father then filed a motion for continuance of oral argument,

requesting additional time to respond to Son’s motion, which Father further

averred should be denied. On December 7th, this panel denied both Son’s

motion for leave to file a sur reply and Father’s motion for a continuance.

              II. Questions Presented & Standard of Review

       Father raises the following issues for our review:

       1. Did the trial court err in failing to permit the parties to complete
       discovery prior to hearing the matter on merits?

       2. Did the trial court err in substituting its own judgment for
       [Father’s] discretion, when the plain and unambiguous language
       of the Trust instrument states, “[a] beneficiary shall be considered
       under a disability . . . at any time when such beneficiary shall in
       the opinion of [Trustee] be unable by reason of illness or other
       condition to properly manage his or her affairs”?

       3. Did the trial court err in overriding the discretion of [Father]
       when Florida law provides that there is a presumption that the
       trustee will exercise power in good faith, and where the trial court
       did not find that [Father] was acting in bad faith, and where [Son]
       failed to present any evidence to the trial court to disturb the
       presumption that [Father] acted in good faith?


____________________________________________


5 The brother executed the affidavit on November 17, 2021 — eight months
after the trial court issued the underlying order.


                                           -6-
J-A27024-21


      4. Did the trial court err in failing to permit questioning of [Son]
      as to issues of prescription drug medication and his ability to
      understand questions?

Father’s Brief at 3-4.

      We note the relevant standard of review:

            When reviewing a decree entered by the Orphans’ Court,
            this Court must determine whether the record is free
            from legal error and the court’s factual findings are
            supported by the evidence. Because the Orphans’ Court
            sits as the fact-finder, it determines the credibility of the
            witnesses and, on review, we will not reverse its
            credibility determinations absent an abuse of that
            discretion.

      However, we are not constrained to give the same deference to
      any resulting legal conclusions.

In re Fiedler, 132 A.3d 1010, 1018 (Pa. Super. 2016) (en banc) (citation

omitted).

                                 III. Discovery

      In his first issue, Father asserts the trial court erred in precluding him

from completing discovery before deciding the issues.              In support, he

emphasizes the discovery master gave the parties until December 28, 2020,

to propound interrogatories and requests for documents, and Father did serve

Son with requests on that date. Father asserts that Son thus had until January

28, 2021, to respond, but the court conducted the sole evidentiary hearing in

this matter on January 26th.        Father contends he was forced to proceed

without the benefit of critical discovery, which could have led to evidence that

Son was unable to manage his affairs. He points out the district court in Son’s


                                        -7-
J-A27024-21


federal case found Son’s discovery responses to be tellingly lackluster.

Whereas the trial court found this issue was waived, Father responds he did

raise, at the evidentiary hearing, the issue of the absence of discovery. We

conclude this issue is waived.

      Here, the trial court found:

      On December 23, 2020, we issued an Order scheduling an
      evidentiary hearing to address [whether Father had grounds to
      withhold distribution. The hearing] was held on January 26, 2021.
      Although we were aware that discovery was ongoing in this case
      and a related case in federal court, and we appointed a Master in
      discovery, a review of the record demonstrates that Appellant’s
      counsel failed to request a continuance of the January 26, 2021
      hearing on the basis that discovery was not complete. [ ] As
      Appellant failed to request a continuance of the hearing on the
      record, we perceive that Appellant has waived this issue on
      appeal. See Pa.R.A.P. 302(a) (stating that “[i]ssues not raised in
      the trial court are waived and cannot be raised for the first time
      on appeal”).

Trial Ct. Op., 5/11/21, at 8.

      Although Father did refer to the outstanding discovery during the

January 26, 2021, evidentiary hearing, he did not, as the trial court pointed

out, request the hearing to be continued, and thus provide the court with the

opportunity to address or rectify any discovery issue. Pertinently, Father did

not explain to the court why any outstanding discovery would alter the

outcome of the case. Hence, we agree that Father’s discovery claim is waived

due to a failure to raise it before the trial court. See Pa.R.A.P. 302(a).




                                     -8-
J-A27024-21


             IV. Father’s Discretion to Withhold Distribution

      In his second and third issues, Father contends the trial court erred,

pursuant to Florida law, in concluding he improperly applied his discretion

under the Trust. Father cites Florida statute, F.S.A. § 736.0814(1), which

states in part: “A court shall not determine that a trustee abused its discretion

merely because the court would have exercised discretion in a different

manner or would not have exercised the discretion.”        Father’s Brief at 29.

Father insists the trial court violated Florida law by supplanting his discretion,

as trustee, with the court’s own discretion. He maintains that ample evidence

supported his conclusion that Son’s ADHD, together with continuous

marijuana use, rendered Son “disabled” and unable to manage his own affairs

as set forth in the Trust’s disability clause. After careful review, we conclude

no relief is due.

      We note Florida decisional authority: “while the grant of absolute

discretion to a fiduciary is very broad, ‘a trustee is always subject to

accountability to remaindermen where discretion is improperly, arbitrarily or

capriciously exercised.’” Rachins v. Minassian, 251 So.3d 919, 924 (Fla.

Dist. Ct. App. 2018) (citation omitted); see also F.S.A. § 736.0814(1).

“[E]ven though a grant of ‘absolute discretion’ to a fiduciary is very broad, it

does not relieve a trustee from the exercise of good faith or from being

judicious in his administration of the trust, which administration is always




                                      -9-
J-A27024-21


subject to review by the court in appropriate instances.” Mesler v. Holly,

318 So.2d 530, 533 (Fla. Dist. Ct. App. 1975).

     Here, the trial court determined that Father acted “outside” his

discretion under the terms of the Trust because the evidence was insufficient

to establish that Son suffered from a disability rendering him incapable of

managing his own affairs. The trial court extensively considered the evidence

presented by the parties, summarizing:

          [Father] testified that [Son] was formally diagnosed with
     ADHD at age eleven. [Father] explained that school was difficult
     for [Son] and he needed special accommodations as a result.
     [Father] described his son as a risk-taker and often impulsive.

          At or around 2006, [Son] earned a Presidential scholarship
     and began college at the University of Maryland.            [Father]
     authorized the use of trust funds to pay for [Son’s] college and
     various other expenses, such as travel. [Son] also financially
     contributed to his own education by paying for tuition with other
     monies received from family. During college, [Son’s] grades fell
     below a specified threshold and he lost his scholarship. [Son]
     explained that at the time he prioritized his success at poker above
     his schooling. In June of 2012, [Son] graduated from college with
     a degree in finance.

          After graduation, [Son] returned from college to live with his
     parents in New Hope, Pennsylvania. [Father described Son’s]
     marijuana use during that time . . . as pervasive. [Father] related
     that he not only observed his son using marijuana, but also
     discovered marijuana plants that [Son] grew behind his residence.
     [Father] testified that while [Son] was in college an individual
     pointed a gun at him. [Father] believed that this incident was
     related to [Son’s] involvement with marijuana. [Father] also
     believes that [Son] deals drugs, including marijuana and Adderall,
     as he has seen [Son] with large amounts of cash at times when
     [Son] had minimal employment. [Father], who is a surgeon,
     testified that his son stole his prescription pad to write himself
     prescriptions that he later sold. [Son], however, testified that


                                    - 10 -
J-A27024-21


      although he has engaged in marijuana use in the past, he does
      not nor ever has dealt drugs.

          In 2015, [Son lived in his parents’] apartment in New York for
      one year. [Father] testified that while [Son] lived at the New York
      apartment, [Son] did not pay rent or apartment expenses. In
      2016, [Son] moved out of his parents’ apartment and began living
      with his girlfriend in New York.

           At [the] hearing, the Court was presented with extensive
      testimony regarding [Son’s] prior employment status, including
      short stints waiting tables, bartending and providing catering
      services.    Despite [Son’s] several representations in prior
      depositions that he was a co-owner of his girlfriend’s interior
      design business, [Son] admitted at [the] hearing that he is not a
      co-owner. [Son] stated that he previously had a health and
      wellness consulting business but could not provide any receipts or
      proof of such employment. [Son] currently walks dogs for which
      he is paid in cash approximately $15,000 per year.

           [Father] has always prepared and handled his son’s tax
      returns. At [the] hearing, [Son] expressed a desire to prepare
      and submit his own taxes. He stated, however, that he has been
      unable to do so because [Father] has not sent him requested
      information. . . .

           The last encounter [Father] had with his son was in June of
      2017. [Son] visited [Father] and requested . . . an accounting of
      the trust and authorize distribution of one-third of the trust
      principal to him. Since the incident, the relationship between
      [Son] and [Father] has been strained. [Father] testified that
      shortly after the June incident, [Son] sent him an email
      threatening to have [Father’s] medical license revoked. Since
      2017, [Son] and his father have not spoken directly, nor has
      [Father] provided any financial assistance to [Son] with respect to
      the trust funds. Son is currently [33] years old and lives in Long
      Island, New York, with his girlfriend.

Trial Ct. Op., 5/11/21, at 3-5.

      The trial court made the following findings:

           The evidence presented at hearing establishes that [Son]
      clearly does not suffer from a disability or disabling condition.[ ]

                                     - 11 -
J-A27024-21


      We found that [Father] failed to demonstrate how [Son’s]
      childhood ADHD and later marijuana use presently renders [Son]
      unable to manage his affairs. At [the] hearing, the Court was not
      presented with an expert report or testimony regarding [Son’s]
      current medical status, or a recent diagnosis of ADHD, nor was
      any testimony presented concerning the [e]ffect of marijuana use
      on [Son’s] cognition. [Father] merely offered anecdotal testimony
      regarding [Son]’s lifestyle and impulsivity.

           We determined that these observations failed to reasonably
      establish a disability or disabling condition under the trust. To the
      contrary, [Son] has been able to function as a young adult to the
      extent that he attended college, graduated with a degree in
      finance, and is apparently living with his girlfriend in New York at
      the present time. Moreover, we were unable to conclude that
      [Son] is currently disabled in any way through [Father’s]
      testimony in that he and [Son] have been estranged since June of
      2017.

Trial Ct. Op., 5/11/21, at 10 (paragraph break added).

      The trial court acknowledged that Father “would not want to give a large

sum of money to his son, whom he considers underemployed and not on a

productive life path at the present time.”      Trial Ct. Op., 5/11/21, at 10.

However, the court found it was “constrained to enforce the terms of the trust

as written.” Id. It considered that if Grandparents “wished the trustee to

have unbridled discretion with respect to the one-third distribution provision,

the disability clause would not have been placed in the trust agreement as

there would have been no need for it.” Id. at 9.

      On appeal, Father largely presents the same arguments that were aptly

and thoroughly addressed by the trial court, who sat as the finder of fact. The

court was well within its purview when making credibility determinations

regarding the testimony.    To the extent Father’s claims would require this

                                     - 12 -
J-A27024-21


Court to supplant the court’s credibility determinations with our own, no relief

is due. The court did not err in its application of Florida law when determining

that Father acted outside the bounds of his discretion under the Trust terms.

We conclude the court’s findings are supported by the record, and thus

Father’s second and third issues do not merit relief. See In re Fiedler, 132

A.3d at 1018.

          V. Evidentiary Rulings – Cross Examination of Son

      In his fourth issue, Father challenges the trial court’s decisions to sustain

objections to two questions posed by Father’s counsel to Son on cross-

examination.    For ease of review, we summarize the objections and the

context in which they were made.        First, Father’s counsel engaged in an

extended exchange with Son about: whether there was written documentation

to support Son’s claim that he was a co-owner of his girlfriend’s business;

Son’s prior deposition statement that there was such a written contract; and

Son’s testimony that there was a “misunderstanding.” N.T., 1/26/21, at 128-

31. Father’s counsel then asked Son, “Do you have problems, due to your

ADHD, in understanding questions that I pose to you?”          Id. at 131.    Son

objected, and the trial court sustained the objection.

      Subsequently, Father’s counsel cross-examined Son about whether

Father provided him a credit card and paid post-college expenses for Son.

N.T., 1/26/21, at 161. The following exchange occurred:

          [Son:] You mean expenses where he didn’t expect to ever
      be reimbursed, and he actually testified to that under oath?

                                      - 13 -
J-A27024-21



           [Father’s counsel:] Sir, that question — we know you want
      to tell us your trial theory.

          [A:] No. I have his testimony from the Florida probate
      matter in probate court.

          Q: Did you take Adderall today?

Id. (emphasis added). Son objected to his last question, and the trial court

sustained the objection. Id.

      On appeal, Father contends the trial court erred by precluding responses

to the posed questions, because the questions were probative as to whether

Son had a “disability” under the terms of the Trust. No relief is due.

      We consider the standard of review:

      “[I]t is well settled that the admissibility of evidence is a
      determination left to the sound discretion of the trial court, and it
      will not be overturned absent an abuse of discretion or
      misapplication of law.” For a ruling on the admissibility of
      evidence to constitute reversible error, it must have been harmful
      or prejudicial to the complaining party.

In re Fiedler, 132 A.3d at 1025 (citation omitted).

      In the case sub judice, the trial court concluded that it admitted ample

evidence, including Father’s testimony, of Son’s Adderall use in connection

with his ADHD diagnosis. Nevertheless, the court did not find this information

relevant, nor dispositive as to the issue of whether Son had a “disability.” We

concur and thus do not find the trial court abused its discretion by limiting

Son’s cross-examination regarding the same. See In re Fiedler, 132 A.3d

at 1025. Hence, Father’s final issue also warrants no relief.


                                     - 14 -
J-A27024-21


      Nothing in this memorandum shall preclude the parties from seeking

judicial review of future Trust distributions or other new issues arising.

                                 VI. Conclusion

      We affirm the trial court’s order granting in part and denying in part

Son’s petition to compel an accounting and to direct distribution of one-third

of the Trust principal to him.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                                     - 15 -